Title: From Thomas Jefferson to Dabney Carr, 26 January 1807
From: Jefferson, Thomas
To: Carr, Dabney


                        
                            Dear Sir
                            
                            Washington Jan. 26. 07.
                        
                        I have recieved your letter, covering an order of J. Perry for £108.15. to be paid in May, and I hold it
                            subject to your direction without acceptance, but on such modifications as you & mr Perry shall agree on. by my
                            agreement with him I am to remit him, or pay to his order 100. D. a month. I have paid an order of his of 50. D. for this
                            month & hold the other 50. at his order. you must therefore get from him a specific order which monthly instalments are
                            to be paid to you. he says he cannot go on without those of 2. or 3. months to come. you & he therefore must settle
                            this, but so as not to disable him from continuing his work, for that would stop the source from which paiments are to
                            flow. Accept my affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    